Case 21-30409-mvl11 Doc 90 Filed 08/26/21                  Entered 08/26/21 15:58:00            Page 1 of 21




 Buffey Klein (TX Bar 24032515 )                     Caleb T. Holzaepfel
 HUSCH BLACKWELL LLP                                 (admitted pro hac vice)
 1900 N. Pearl Street, Suite 1800                    HUSCH BLACKWELL LLP
 Dallas, TX 75201                                    736 Georgia Avenue, Suite 300
 Telephone: (214) 999-6100                           Chattanooga, TN 37402
 Facsimile: (214) 999-6170                           Telephone: (423) 266-5500
 Email: buffey.klein@huschblackwell.com              Facsimile: (423) 266-5499
                                                     Email: caleb.holzaepfel@huschblackwell.com

                                                     Proposed Counsel for the Official Committee
                                                     Of Unsecured Creditors for Electrotek Corporation



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                           )
                                                 )          Chapter 11
         Electrotek, Inc.,                       )          Case No. 21-30409-mvl-11
                                                 )
         Debtor.                                 )


  OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
      ELECTROTEK, INC.TO CONFIRMATION OF CHAPTER 11 PLAN FOR
                          ELECTROTEK, INC.

         The Official Committee of Unsecured Creditors of Electrotek, Inc. (the “Committee”)

objects (the “Objection”) to the confirmation of Debtor’s Original Chapter 11 Plan of

Reorganization dated April 26, 2021 [Dkt. No. 27] (the “Plan”) and states as follows:

                                           JURISDICTION

         1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B).

         2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                   PRELIMINARY STATEMENT

         Electrotek Corporation’s (the “Debtor”) bankruptcy case and Plan are in complete disarray.

The Debtor has not filed first day motions of any kind – and, upon information and belief, has been


HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21            Entered 08/26/21 15:58:00        Page 2 of 21




operating and making distributions without authorization of the Court since that time. The legal

fallout of Debtor’s negligence and failure to comply with the requirement of Chapter 11 of the

Bankruptcy Code will need to be addressed by this Court.

         In the absence of a Committee or intervention, Debtor attempted to shove through a

Chapter 11 Plan of Reorganization based on misleading and inaccurate Schedules and Disclosure

Statements – a Plan that benefits only ownership to the detriment of the Debtor’s unsecured

creditors. The Committee has been unable to verify $8.4 Million of the $9.5 Million in alleged

secured debt in this case. The Committee has uncovered millions of dollars in likely unscheduled

unsecured claims related to Paycheck Protection Program loans taken by Debtor. The Committee

has uncovered the improper scheduling of priority wage claims that were previously paid. The

Committee has uncovered $3.5 Million in preference period transfers to which no claim was

scheduled by Debtor, and to which no value was attributed thereto in the Plan – including a $1

Million transfer to ownership. And this may only be the tip of the iceberg, as Debtor has failed to

produce broad categories of requested documents to the Committee as of the date of this Objection.

         The Plan seeks to restore equity interests in ownership with no contribution, provide

ownership with interest on alleged secured claims for which Debtor has been unable to provide

any financial backup, while paying unsecured creditors only a ten percent (10%) pro rata

distribution. As discussed below, the Plan fails the best interests of creditors test, violates the

absolute priority rule, was not solicited to an unsecured creditor with a $2.5+ Million claim,

appears to treat like classes disparately, does not provide value to Chapter 5 causes of action,

among other issues. This Court should deny the Plan as it fails under law and equity – as the Court,




                                                 2
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                  Entered 08/26/21 15:58:00             Page 3 of 21




this Committee, and possibly a Court-appointed trustee, 1 attempt to unwind the harm executed

upon creditors by this Debtor.

                                             BACKGROUND

          3.       On March 8, 2021 (the “Petition Date”), Electrotek, Inc. (the “Debtor”), as debtor

and debtor-in-possession in the above-referenced Chapter 11 case (the “Bankruptcy Case”), filed

a Voluntary P etition for relief under Chapter 11 of the Bankruptcy Code, designated the

Bankruptcy Case under Subchapter V.

          4.       Since the Petition Date, upon information and belief, the Debtor continues to

manage and operate their businesses as debtor-in-possession pursuant to Bankruptcy Code §§ 1107

and 1108.

          5.       Debtor amended its Voluntary Chapter 11 Petition on April 15, 2021 to remove the

Subchapter V designation.

          6.       On July 8, 2021, the United States Trustee for the Northern District of Texas (the

“UST”) organized and appointed the Committee, which was subsequently amended on July 27,

2021, to consist of the following members: (i) Sid Grinker Restoration, Inc.; (ii) Taiyo America,

Inc.; (iii) Uyemura International Corp., and (iv) Hagen Decorators Inc. Jeff Oscarson, CFO of Sid

Grinker Restoration, Inc., was selected by the Committee as the Chair of the Committee.

          7.       On July 13, 2021, the Committee selected, subject to the Court’s approval, Husch

Blackwell LLP (“Husch”) as its counsel.

Debtor’s Schedules and Statement of Financial Affairs.

          8.       The Debtor filed its Schedules A/B and D-H [Dkt. No. 21] and its Statement of




1
 A review is underway to determine if the Committee will move this Court to appoint a Chapter 11 Trustee under 11
U.S.C. § 1104.

                                                       3
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                        Entered 08/26/21 15:58:00              Page 4 of 21




Financial Affairs [Dkt. No. 22] on March 29, 2021.

            9.      In its Schedule D, Debtor asserts that its thirty (30%) equity owner and Chief

Executive Office, Dhirajal Barbaria (the “Owner”), holds a senior secured interest in the amount

of $9.5 Million in all of Debtor’s assets (the “Alleged Secured Claim”). See Schedule D, 2.1–2.3.

            10.     In its Schedule A, Debtor asserts that it holds a “Receivable from Owner. Funds

transferred to company on 3/29/2021” valued at $700,000.00. See Schedule A/B, Part 11, 77.

            11.     Debtor’s Schedule E/F asserts priority wage claims as to employees in the total

amounts of $288,326.20 (the “Priority Wage Claim”). See Schedule E/F, Part 1, 2.1–2.2.

            12.     Debtor’s Statement of Financial Affairs asserts over $2.3 Million in preference

period transfers (the “Avoidable Transfers”). See Statement of Financial Affairs, Part 2, 3.1, et al.

Debtor’s Plan and Disclosure Statement.

            13.     On April 26, 2021, Debtor filed its Disclosure Statement [Dkt. No. 28] (the

“Disclosure Statement”).

            14.     On April 26, 2021, Debtor filed its Chapter 11 Plan of Reorganization [Dkt. No.

27] (the “Plan”).

            15.     The Plan purports to do the following, among other things:

                    a.       Pay the Priority Wage over thirty-six (36) months with two percent (2%)
                             interest per annum;

                    b.       Allow the Alleged Secured Claim in full with four and a quarter percent
                             (4.25%) interest per annum;

                    c.       Provide a ten percent (10%) distribution to unsecured creditors over twelve
                             (12) months;

                    d.       Provide no distribution to insider claims; and

                    e.       Provides that current Equity Interests 2 in Debtor are retained in full and are
                             not impaired under the Plan.
2
    Terms not defined in this Objection, shall be construed to have the same meaning as attributed to such in the Plan.

                                                            4
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21              Entered 08/26/21 15:58:00      Page 5 of 21




See Plan, Art., V.B.

         16.       The Plan provides that “Class 5: Allowed Insider Claims” shall not be paid under

the Plan, and are deemed to reject the Plan, “but their claims will not be counted for or against

Confirmation.” See Plan, Art. V.B. “Allowed Insider Claims” is not a defined term in the Plan,

but presumably means the Allowed Claims of statutory insiders.

                                            OBJECTION

    I.         Summary.

         17.       The Committee has no choice but to object to the proposed Plan. To date, Debtor

has failed to provide the Committee with requested information including, but not limited to:

                   a.     Backup for the scheduled Priority Wage Claim;

                   b.     Any information related to security of $8.4 million in Alleged Secured
                          Debt;

                   c.     Any information related to the payment to Debtor of $4.9 million of the
                          Alleged Secured Debt;

                   d.     Post-Petition Payments tied to Debtor Invoices to establish value of 11
                          U.S.C. § 549 claims;

                   e.     Historic payments by Debtor tied to pre-petition invoices to assist in
                          establishing value of 11 U.S.C. §§ 547–548 claims; and

                   f.     Documents and explanation relating to the scheduled Kinwong Electronic
                          claim that makes up over half of the scheduled unsecured creditor pool –
                          but as to which a proof of claim was not filed.

         18.       The Committee has filed a 2004 Motion [Dkt. No. 71] regarding the above missing

information, among other requested information, which 2004 Motion remains pending before this

Court as of the date of this Objection.

         19.       The Committee simply does not possess adequate information to fully evaluate the

financial statements in Debtor’s proposed Plan. Unless and until the Debtor complies with its


                                                   5
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                   Entered 08/26/21 15:58:00         Page 6 of 21




obligations regarding disclosure of such necessary information for the Committee’s review, the

Committee would request that this Court deny confirmation of the Plan.

          20.      Moreover, based on the information that has been provided to date, Debtor’s

proposed Plan woefully fails to meet the Bankruptcy Code’s standards established for

Confirmation and should be denied.

          21.      As will be detailed below, the Plan:

                   a.         Fails the best interests of creditors test pursuant to 11 U.S.C. § 1129(a)(7);

                   b.         Violates the absolute priority rule pursuant to § 1129(b)(2)(B)(ii), as the
                              Plan would restore Equity Interests, but significantly impairs two senior
                              classes, one of which is deemed to reject the Plan;

                   c.         Treats like classes of creditors differently in violation of 11 U.S.C. §
                              1123(a)(4);

                   d.         Fails to provide any value to unsecured creditors in the over $3.5 Million in
                              pre-petition avoidable transfers;

                   e.         Debtor failed to schedule an unsecured claimant with at least $2.5 Million
                              in unsecured debt or solicit the Plan to such creditor; and

                   f.         The Plan was not proposed in good faith pursuant to 11 U.S.C. § 1129(a)(3).

    II.         Debtor’s Plan Does Not Satisfy the Requirements of 11 U.S.C. § 1129(a)(7) and is
                not in the Best Interests of Creditors.

          22.          Section 1129(a)(7) is commonly referred to as the “best interests of creditors test.”

It requires that, for a given class of claims, each holder of a claim or interest in such class must

either (i) accept the plan or (ii) “receive or retain under the plan on account of such claim or interest

property of a value, as of the effective date of the plan, that is not less than the amount that such

holder would so receive or retain” in a hypothetical Chapter 7 liquidation (i.e., get at least what

it’d get in a Chapter 7 liquidation, with interest on any payment stream). See 11 U.S.C. §




                                                        6
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21             Entered 08/26/21 15:58:00          Page 7 of 21




1129(a)(7). Simply put, Section 1129(a)(7) provides an individual guaranty to each creditor or

interest holder that it will receive at least as much in reorganization as it would in liquidation.

         23.       Debtor’s Liquidation Test to comply with the best interest test appears in its

Disclosure Statement as follows:




                                                  7
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21               Entered 08/26/21 15:58:00       Page 8 of 21




         See Disclosure Statement, Art. IV, pgs. 13–14.

         24.       Notwithstanding the issues regarding Debtor’s estimated costs and discounted

value of Debtor’s assets through a liquidation, the Liquidation Analysis is based on inaccurate (or

unproven) facts – and cannot be relied upon by this Court or Debtor’s creditors in voting on this

Plan.

         i.        Insider’s Pre-Petition Withdrawal of $1 Million, and Post-Petition Repayment of
                   $700,000.

         25.       First, Debtor lists “cash on hand” as $343,866. See Disclosure Statement, Art. IV,

pg. 13. In Debtor’s latest operating report, cash on hand as of June 30, 2021, now totals

$1,611,756. See Monthly Operating Report for Month Ending June 30, 2021 [Dkt. No. 56].

         26.       This wide discrepancy of over $1.2 Million in available cash is partially explained

by the Owner’s withdrawal of $1 Million from Debtor’s Chase Account on January 28, 2021

(within the Preference Period). See Produced Documents, attached as Exhibit A hereto, Bates

Numbers EC-0000928-EC00000937. The Owner repaid $700,000 to Debtor on March 29, 2021

– post-petition – however, such amount was opportunely excluded from the Liquidation Analysis.

                                                    8
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                 Entered 08/26/21 15:58:00          Page 9 of 21




See Monthly Operating Report for Month Ending March 31, 2021 [Dkt. No. 26] (“March

Operating Report”). The only apparent reference to the Insider’s pre-petition withdrawal and post-

petition re-payment, is in its Schedule A, where Debtor asserts that it holds a “Receivable from

Owner. Funds transferred to company on 3/29/2021” valued at $700,000.00. See Schedule A/B,

Part 11, 77.

         27.       It is black letter law that the best interest test and an associated liquidation analysis

must be conducted “as of the effective date of the plan” – not on the Petition Date. See 11 U.S.C.

§ 1129(a)(7); see also Southern Pac. Transp. Co. v. Voluntary Purchasing Groups, 252 B.R. 373

(E.D. Tex. 2000) (“Because such matters as asset valuation and the estimation of liquidation

recoveries can be drastically affected by the timing of one’s calculations, a court must ensure that

all financial projections incorporated into its analysis reflect the resources that are likely to be

available to a debtor on a plan’s effective date.”)

         ii.       Debtor’s Failure to Provide Evidence of the Alleged Secured Claim.

         28.       In its Schedule D, Debtor asserts the Owner holds a blanket senior secured interest

in the amount of $9.5 Million in all of Debtor’s assets. See Schedule D, 2.1–2.3.

         29.       After first requesting evidence of the Alleged Secured Debt on July 21, 2021, the

Debtor has failed to provide the Committee evidence that Owner holds a security interest in

anything but $1.1 Million of debt (that $1.1 Million of debt was assigned debt from the previous

owner). To be clear, Debtor has failed to provide to Committee evidence of any loan and/or

payment to Debtor by Owner since his acquisition of Debtor in 2019. Debtor’s account

statements reveal no payments to the Debtor from Owner in the relevant time periods. See Exhibit

A, Bates Nos. EC-000792-EC-000959, EC-001082-EC-001116. Upon information and belief,

Debtor’s only bank accounts during the relevant period were the reviewed First Business Bank



                                                      9
HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                     Entered 08/26/21 15:58:00             Page 10 of 21




 account and the Chase Bank account. As such, at least $8.4 Million of the Alleged Secured Claim

 is likely not based on any contribution to Debtor by Owner and, as such, is avoidable – and cannot

 be considered a valid secured claim for purposes of the Liquidation Analysis.

          iii.      Debtor’s Failure to Provide Evidence of the Priority Wage Claim.

          30.       Debtor’s Schedule E/F asserts the Priority Wage Claim as to employees in the total

 amount of $288,326.20. See Schedule E/F, Part 1, 2.1–2.2.

          31.       The Committee believes such amount appears unexpectedly large given the size

 and nature of the company and has requested detail for this claim from Debtor.

          32.       To date, Debtor has failed to provide any detail supporting the Priority Wage Claim

 to Committee.

          33.       The Committee would note that the alleged Priority Wage Claim listed by Debtor

 in its Schedule E/F, Part 2.1 is $130,080.06 – which exactly matches the $130,080.06 that Debtor

 paid to Paycom (Debtor’s payroll provider) on March 10, 2021. See March Operating Report, pg.

 25. As such, upon information and belief, at least $130,080.06 is not properly scheduled and is

 not a current liability of the estate. 3 The Committee has no information on the remaining roughly

 $158,000 that is also asserted as a Priority Wage Claim.

          34.       The paid Priority Wage Claim cannot be considered a valid secured claim for

 purposes of the Liquidation Analysis.




 3
   On August 23, 2021, Debtor filed its Motion Nunc Pro Tunc to Pay Pre-Petition Payroll [Dkt. No. 80] (the
 “Payroll Motion”. In this Payroll Motion, Debtor admits that is paid $128,014.12 that “are priority claims under 11
 U.S.C. Section 507(a)(4).” See Payroll Motion, ¶ 3. Debtor has not revised her Schedule E/F nor explain the small
 financial discrepancy in the Payroll Motion’s amount versus the Priority Wage Claim.

                                                         10
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                 Entered 08/26/21 15:58:00      Page 11 of 21




          iv.       Debtor Fails to Value Over $3.5 Million in Preference Period Transfers.

          35.       Debtor has listed roughly $2.3 Million in transfers within ninety (90) days of the

 Petition Date (the “Preference Period”) in its Statement of Financial Affairs that exceed the

 statutory threshold. See Statement of Financial Affairs, Part 2, 3.1, et al.

          36.       Debtor has provided to Committee its bank account statements for January 2021-

 March 2021 (the “Preference Period Account Statements”). See Exhibit A, Bates Nos. EC-

 000927-EC-000959. After analysis of the Preference Period Account Statements, the Committee

 has identified $3,526,940.31 (the “Preferences”) in transfers to third-parties that exceed the

 statutory threshold.

          37.       Debtor has wholly failed to account for the Preferences in its Liquidation Analysis.

          v. Summary.

          38.       The inaccuracies and misstatements in Debtor’s Schedules and the Liquidation

 Analysis are nothing less than appalling.

          39.       If Debtor cannot prove that Alleged Secured Debt exists – which is unlikely given

 the time that has lapsed since the information was requested and, most importantly, that the

 Debtor’s books and records reveal no payments made by Owner that would correlate with the

 Alleged Secured Debtor – then the Liquidation Analysis would fail. The Liquidation Analysis

 also fails understates “cash on hand” by over $1.2 Million, fails to account for any value as to $3.5

 Million in Preferences, and includes claims that Debtor admits do not exist (the Priority Wage

 Claim).

          40.       This Court, the Committee, and the Debtor’s creditors cannot rely on Debtor’s

 inaccurate Liquidating Analysis to determine whether this Plan is actually in the best interests of




                                                     11
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                Entered 08/26/21 15:58:00       Page 12 of 21




 creditors as required pursuant to Section 1129(a)(7) of the Bankruptcy Code. Any votes in favor

 of the Plan were based on inaccurate information presented by Debtors.

          41.       This Court should deny the Plan as it fails to comply with confirmation

 requirements of Section 1129(a)(7) of the Bankruptcy Code.

 III.     The Plan Violates the Absolute Priority Rule Pursuant to § 1129(b)(2)(B)(ii), as the
          Plan Restores Equity Interests but Impairs Senior Creditor Classes.

          42.       Pursuant to Section 1129(b)(2)(B)(ii) of the Bankruptcy Code, no holder of a claim

 or interest that is junior to another cram down claim shall receive any distribution on account of

 such junior claim or interest until the cram down classes are satisfied in full. In re ADPT DFW

 Holdings LLC, 577 B.R. 232, 250–51 (Bankr. N.D. Tex. 2017). In other words, according to

 the absolute priority rule, senior interests are entitled to full satisfaction before any return may be

 provided for junior interests. In re Mirant Corp., 348 B.R. 725, 738 (Bankr. N.D. Tex. 2006), aff'd

 sub nom. Objecting Class 3 Claimholders v. New Mirant Entities, 2006 WL 3780884 (N.D. Tex.

 Dec. 26, 2006).

          43.       “The absolute priority rule is a component of the ‘fair and equitable’ requirement

 of Section 1129(b), which only comes into play if there is a rejecting class.” In re United Marine,

 Inc., 197 B.R. 942, 948 (Bankr. S.D. Fla. 1996).

          44.       Pursuant to Debtor’s Plan, Class 5 (Allowed Insider Claims) will receive no

 distribution and are impaired and deemed to reject the Plan. See Plan, Art. V.B. Pursuant to

 Debtor’s Plan, Class 4 (General Unsecured Claims) will receive a ten percent (10%) pro rata

 distribution. See Plan, Art. V.B.

          45.       Despite the impairment of these two senior classes under the Plan, Equity Interests

 are unimpaired and restored in full on the Effective Date. See Plan, Art. V.B. Equity Interests are

 making no new consideration contribution in conjunction with the Plan. See generally Plan.


                                                    12
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                 Entered 08/26/21 15:58:00        Page 13 of 21




          46.       The Plan clearly violates the absolute priority rule as to Class 5 (Allowed Insider

 Claims). Despite Debtor’s statement in the Plan that Allowed Insider Claims “will not be counted

 for or against Confirmation” – a junior class cannot receive distribution in preference to a senior

 class of creditors that is deemed to reject the Plan. In re 431 W. Ponce De Leon, LLC, 515 B.R.

 660, 684 (Bankr. N.D. Ga. 2014) (proposed plan violated absolute priority rule when equity

 interest would receive distribution over a senior class that was deemed to reject the proposed plan);

 see also In re Mirant Corp., 348 B.R. at 738; Plan, Art. V.B.

          47.       Moreover, it is without debate that the Plan violates the absolute priority rule as to

 Class 4 (General Unsecured Claims) if such class votes to reject the Plan. See In re Mirant Corp.,

 348 B.R. at 738. Equity Interests cannot be unimpaired under a Plan when general unsecured

 creditors are receiving only a small pro rata distribution under Section 1129(b)(2)(B)(ii) of the

 Bankruptcy Code.

          48.       As an additional note, Courts have decided that “a corollary of the absolute priority

 rule is that a senior class cannot receive more than full compensation for its claims.” In re Exide

 Techs., 303 B.R. 48, 61 (Bankr. D. Del. 2003). Even if Debtor could prove that the Alleged

 Secured Debt is properly Scheduled, Debtor has not proven that Owner deserves interest on its

 claim – including any unsecured deficiency portion of the Alleged Secured Debt.

          49.       This Court should deny the Plan as it fails to comply with confirmation

 requirements of Section 1129(b)(2)(B)(ii) of the Bankruptcy Code.

 IV.      The Plan Treats Like Classes of Creditors Differently in Violation of 11 U.S.C. §
          1123(a)(4).

          50.       Section 1123(a)(4) of the Bankruptcy Code requires that a plan “provide the same

 treatment for each claim or interest of a particular class, unless the holder of a particular claim or

 interest agrees to a less favorable treatment of such particular claim or interest.”


                                                     13
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                       Entered 08/26/21 15:58:00               Page 14 of 21




          51.       Pursuant to Debtor’s Plan, Class 5 (Allowed Insider Claims) will receive no

 distribution and are impaired and deemed to reject the Plan. See Plan, Art. V.B. Pursuant to

 Debtor’s Plan, Class 3 (Allowed Secured Claim of DJ Barbaria) will be paid an unclear amount

 after allowed non-insider claims are paid, but will receive a 4.25% per annum interest until

 payment in made. See Plan, Art. V.B.

          52.       Owner (DJ Barbaria) is an insider of the Debtor. As such, both Class 3 and Class

 5 would relate to Owner under the Plan.

          53.       The Plan fails to delineate whether Class 3 (Allowed Secured Claim of DJ Barbaria)

 contains any unsecured portion, although the definition of “Secured Claim” in the Plan would

 indicate that such is a possibility. See Plan, Art. I, 1.01.

          54.       If any portion of Class 3 (Allowed Secured Claim of DJ Barbaria) is unsecured,

 then an identical claim, that is the unsecured claims of Class 5 (Allowed Insider Claims) 4 are

 treated differently in violation of Section 1123(a)(4) of the Bankruptcy Code.

          55.       This Court should deny the Plan as it fails to comply with confirmation

 requirements of Section 1123(a)(4) of the Bankruptcy Code.

 V.       The Plan Fails to Provide Any Value as to Avoidance Actions, Including Over $3.5
          Million in Preference Period Transfers, in addition to Millions of Dollars in
          Unauthorized Post-Petition Transfers.

          56.       As discussed supra, Debtor has listed roughly $2.3 Million in Preference Period

 Transfers in its Statement of Financial Affairs that exceed the statutory threshold. See Statement

 of Financial Affairs, Part 2, 3.1, et al.




 4
   No statutory insider has filed a proof of claim in this case. See Claims Register. No other insider debt, outside of
 the Alleged Secured Claim, is scheduled. See generally Schedule A/B, Schedule D, Schedule E/F.

                                                           14
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                 Entered 08/26/21 15:58:00       Page 15 of 21




          57.       However, Debtor has provided to Committee the Preference Period Account

 Statements that reveal $3,526,940.31 in transfers during the Preference Period that exceed the

 statutory threshold. See Exhibit A, Bates No. EC-000927-EC-000959.

          58.       Further, millions of dollars in Section 549 of the Bankruptcy Code actions are likely

 to exist in this case. “The purpose of section 549 is to allow the trustee to avoid those post-

 petition transfers which deplete the estate while providing limited protection to transferees who

 deal with the debtor. Fraud by the debtor and, except with respect to purchasers of real property,

 good faith on the part of the transferee are irrelevant to the application of this section.”

 5 COLLIER ON BANKRUPTCY ¶ 549.02 (15th Ed. rev. 2005).

          59.       It is black letter law that court authorization is required before distribution by

 Debtor of pre-petition claims or adequate protection payments. In re CoServ, L.L.C., 273 B.R.

 487, 497 (Bankr. N.D. Tex. 2002); In re Miller Min., Inc., 219 B.R. 219, 224 (Bankr. N.D. Ohio

 1998). Debtor’s filed monthly operating statements reveal that Debtor has made post-petition

 payments on pre-petition wages as well as pre-petition vendor invoices, as well as to equipment

 lessees, etc. See Monthly Operating Reports of Debtor [Dkt. Nos. 26, 41, 46, 56].

          60.       Debtor has not filed a single first day motion in this case (and its Payroll Motion

 was filed over four (4) months after the Petition Date and only related to pre-petition payroll). See

 generally Case Docket, [Dkt. No. 80]. As a result, each payment from April 2021 through today

 can potentially be clawed back into the estate. See 11 U.S.C. § 549.

          61.       Debtor has wholly failed to provide for the Preference and unauthorized post-

 petition transfers (as well as additional Chapter 5 Avoidance Actions) in its Plan. While Debtor

 has failed to provide Committee with sufficient data to estimate the value of the Preferences or

 post-petition transfer claims, the value to unsecured creditors is undoubtedly significant. This



                                                     15
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                Entered 08/26/21 15:58:00     Page 16 of 21




 Court should deny confirmation of the Plan until the Debtor provides the appropriate value of these

 claims to Debtor’s creditors.

 VI.      Debtor Failed to Schedule Over $2.5 Million in Liabilities to Texas Champion Bank
          and Failed to Solicit Texas Champion Bank to Vote on the Plan.

          62.       Upon information and belief, Texas Champion Bank provided two (2) loans to

 Debtor pursuant to the Paycheck Protection Program (the “PPP”). The first PPP loan was issued

 to Debtor on May 11, 2020, in the amount of One Million Three Hundred Sixteen Thousand Nine

 Hundred Thirty-Five and 71/100 Dollars ($1,316,935.71). See Exhibit A, Bates Nos. EC-000822

 -EC-000835. The second PPP loan was issued to Debtor on January 27, 2021, in the amount of

 One Million One Hundred Eighty-Eight Thousand Two Hundred Fifty-Two and 00/100 Dollars

 ($1,188,252.00). See Exhibit A, Bates Nos. EC-000928 -EC-000937. In total, Debtor took Two

 Million Five Hundred Five Thousand One Hundred Eighty-Seven and 71/100 Dollars

 ($2,505,187.71) (the “PPP Loan”) from Texas Champion Bank pursuant to the PPP.

          63.       Debtor did not schedule Texas Champion Bank or the PPP Loan. See generally,

 Schedule E/F [Dkt No. 21].

          64.       Debtor did not receive Court authorization to accept the second PPP Loan. See

 generally Docket.

          65.       Texas Champion Bank does not appear on the Creditor Matrix. See Creditor Matrix

 [Dkt. No. 3].

          66.       Debtor did not solicit Texas Champion Bank to vote on its Plan. See Certificate of

 Service [Dkt. No. 49].

          67.       Despite numerous requests from the Committee, Debtor has provided no backup

 regarding the PPP Loans – and no evidence that the PPP Loans were forgiven.




                                                    16
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                      Entered 08/26/21 15:58:00             Page 17 of 21




          68.       On August 26, 2021, Texas Champion Bank filed a proof of claim [Claim No. 48]

 in the total amount of $1,195,121.07.

          69.       If some or all of the PPP Loans were not forgiven, Debtor has failed to solicit Texas

 Champion Bank, an unsecured creditor with loans that nearly double the currently scheduled

 unsecured creditors. 5 The voting implications are evident.

          70.       Debtor cannot move forward with this Plan until it provides evidence of forgiveness

 of the PPP Loans.

 VII.     The Plan Was Not Proposed in Good Faith under 11 U.S.C. § 1129(a)(3).

          71.       Under Bankruptcy Code section 1129(a)(3), a Chapter 11 plan may only be

 confirmed if it has been “proposed in good faith and not by any means forbidden by law.” The

 Debtor’s Plan plainly fails to meet the good faith standard.

          72.       “Good faith” is not defined by the Bankruptcy Code, but courts have found that

 “the term is generally interpreted to mean that there exists a reasonable likelihood that the plan

 will achieve a result consistent with the objective and purposes of the Bankruptcy Code.” In re

 Weber, 209 B.R. 793, 797 (D. Mass. 1994). The good faith standard requires that the Plan be

 proposed with good intentions to obtain a result that is consistent with the objectives and the

 purposes of the Bankruptcy Code. See In re PWS Holding Corp., 228 F. 3d 224, 243 (3rd Circ.

 2000) (“For purposes of determining good faith under section 1129(a)(3) . . . the important point

 of inquiry is the plan itself and whether such a plan will fairly achieve a result consistent with the

 objectives and purposes of the Bankruptcy Code.” (quoting In re Abbotts Dairies of Pa., Inc., 788

 F.2d 143, 150 n.5 (3d Cir. 1986))); see also In re Integrated Telecom Express, Inc., 384 F.3d 108,

 119 (3d Cir. 2004) (“At its most fundamental level, the good faith requirement ensures that the


 5
  Debtor has also failed to include the PPP Loans in its Liquidation Analysis. See Disclosure Statement, Art. IV, pgs.
 13–14.

                                                          17
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                Entered 08/26/21 15:58:00      Page 18 of 21




 Bankruptcy Code’s careful balancing of interests is not undermined by petitioners whose aims are

 antithetical to the basic purposes of bankruptcy . . . .”).

          73.       Whether the good-faith requirement is established is a fact intensive inquiry based

 on the totality of the facts and circumstances” that affords considerable discretion to the Court.

 See In re W.R. Grace & Co., 475 B.R. 34, 88 (D. Del. 2012). Indeed, “failure of a debtor to use

 the full reach of its disposable resources to repay creditors is evidence that a plan is not proposed

 in good faith because such conduct frustrates this objective.” In re Walker, 165 B.R. 994, 1001

 (E.D. Va. 1994); see also In re Shelton, 370 B.R. 861, 867 (Bankr. N.D. Ga. 2007) (“a plan that

 proposes to pay 0% to creditors when a debtor could pay substantially more is not a plan proposed

 in good faith”); In re Edmunds, 350 B.R. 636, 649 (Bankr. D.S.C. 2006) (“[s]ince it appears from

 Debtors’ respective Schedules I and J that they have sufficient projected disposable income to pay

 a greater distribution to general unsecured creditors than proposed in their current plans …

 Debtors’ present plans were therefore not proposed in good faith”).

          74.       Moreover, a Plan is not proposed in good faith if the Plan and underlying Schedules

 are based on fraudulent or inaccurate information. See In re Multiut Corp., 449 B.R. 323, 343

 (Bankr. N.D. Ill. 2011).

          75.       As discussed in Section II, the Debtor’s underlying Schedules and assertions

 regarding the cash on hand and the Priority Wage Claim are inaccurate – and fail to account for at

 least $1.4 Million that would be available for distribution to unsecured creditors. Debtor also

 asserts a $9.5 Million Alleged Secured Debt Claim for Owner for which $8.4 Million is completely

 unsupported in its own books and records. Further, Debtor’s Plan fails to account for Preferences,

 potentially worth $3.5 Million Dollars.




                                                    18
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                 Entered 08/26/21 15:58:00      Page 19 of 21




          76.       Debtor’s Plan falls well short of any indicia of good faith. The evidence shows that

 Debtor has overinflated secured debt by $8.4 Million, and fails to account for millions of dollars

 of valuable estate assets that are apparently unencumbered (or can be unencumbered through an

 avoidance action) and available to distribution to unsecured creditors. This Plan fails to comport

 with the purpose of the Bankruptcy Code and is therefore not proposed in good faith under Section

 1129(a)(3). See Multiut Corp., 449 B.R. at 343 (“The Plan’s failure to adequately reserve claims

 and causes of action the Debtor may have against third parties, the failure to accurately state the

 value of unsecured claims, and the substantially inaccurate calculation of the Plan's minimum

 percentage distribution to unsecured creditors demonstrate to the Court that the Plan has not

 been proposed in good faith.”)

          77.       This Court should deny the Plan as it fails to comply with confirmation

 requirements of Section 1129(a)(3) of the Bankruptcy Code.

 VIII. The Debtor Has Not Made Requested Disclosures Regarding Its Assets.

          78.       To date, Debtor has failed to provide the Committee, among other information,

 with:

                    a.     Backup for the scheduled Priority Wage Claim;

                    b.     Any information related to security of $8.4 million in Alleged Secured

                           Debt;

                    c.     Any information related to the payment to Debtor of $4.9 million of the
                           Alleged Secured Debt;

                    d.     Post-Petition Payments tied to Debtor Invoices to establish value of 11
                           U.S.C. § 549 claims;

                    e.     Historic payments by Debtors tied to Invoices to assist in establishing value
                           of 11 U.S.C. §§ 547, 548 claims;

                    f.     Evidence of insurance; and


                                                     19
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21                Entered 08/26/21 15:58:00     Page 20 of 21




                    g.     Documents and explanation relating to the scheduled Kinwong Electronic
                           claim that makes up over half of the unsecured creditor pool – but as to
                           which a proof of claim was not filed.

          79.       Due to Debtor’s delays in the promised turnover of documents, the Committee filed

 its 2004 Motion on August 5, 2021.

          80.       Prior to any confirmation of any plan, Debtor should be required to present detail

 regarding the additional information requested by Committee. Upon information and belief,

 valuable Chapter 5 causes of action exist, as well as massive overstatements of secured debt. If

 such facts are confirmed upon review of the pertinent documentation, this Plan would fail to meet

 the best-interests of creditors test under Section 1129(a)(7) Bankruptcy Code, among other things.

          81.       This Debtor should not be permitted to delay production of pertinent documents

 while rushing through the plan process when there are open issues regarding its financials and

 assertion made in Schedules and the Plan.

                                             CONCLUSION


          WHEREFORE, the Official Committee of Unsecured Creditors respectfully requests that

 this court deny confirmation of this Plan as it fails to meet the requirements of 11 U.S.C §§

 1129(a)(3), 1129(a)(7), 1129(b)(2)(B)(ii), 1123(a)(4), and the Debtor has failed to provide the

 Committee and the U.S. Trustee sufficient time to review information related to its books and

 records prior to a confirmation hearing on any amended Chapter 11 Plan, and requests such further

 relief as this Court deems just and proper.

 Dated: August 26, 2021




                                                    20
 HB: 4825-9697-7655.5
Case 21-30409-mvl11 Doc 90 Filed 08/26/21             Entered 08/26/21 15:58:00      Page 21 of 21




                                       Respectfully Submitted,

                                       HUSCH BLACKWELL LLP

                               By:      /s/ Buffey E. Klein
                                       Buffey E. Klein
                                       Texas State Bar No. 24032515
                                       1900 N. Pearl, Suite 1800
                                       Dallas, TX 75201
                                       (214) 999-6100
                                       (214) 999-6170 (fax)
                                       buffey.klein@huschblackwell.com

                                       Caleb T. Holzaepfel (admitted pro hac vice)
                                       736 Georgia Avenue, Suite 300
                                       Chattanooga, TN 37402
                                       (423) 266-5500
                                       (423) 266-5499 (fax)
                                       caleb.holzaepfel@huschblackwell.com

                                       PROPOSED COUNSEL FOR OFFICIAL
                                       COMMITTEE OF UNSECURED CREDITORS
                                       OF ELECTROTEK, INC.




                                 CERTIFICATE OF SERVICE


         This will certify that a true and correct copy of the foregoing pleading has been forwarded
 via this Court’s CM/ECF notification system to the parties registered for such service on August
 26, 2021.

                                                       /s/ Buffey E. Klein
                                                       Buffey E. Klein




                                                 21
 HB: 4825-9697-7655.5
